United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.B., Appellant
and
DEPARTMENT OF THE AIR FORCE,
LUKE AIR FORCE BASE, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sidney F. Wolitzky, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1945
Issued: September 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 27, 2009 appellant, through his attorney, filed a timely appeal from a May 1,
2009 merit decision of the Office of Workers’ Compensation Programs and a June 12, 2009
nonmerit decision denying his request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly denied waiver of $5,847.00 of appellant’s
overpayment; (2) whether it properly determined that it would recover the overpayment by
deducting $100.00 from continuing compensation; and (3) whether the Office properly denied
appellant’s request for further review of the merits of the claim under 5 U.S.C. § 8128.
On appeal his attorney asserts that the remaining amount of the overpayment should be
waived.

FACTUAL HISTORY
On June 6, 1992 appellant, then a 53-year-old firefighter, filed a claim alleging that on
June 2, 1992 he sustained an injury to his left knee in the performance of duty. The Office
accepted the claim for left knee strain and authorized a left knee arthroscopy and partial
meniscectomy.
By letter dated February 20, 2007, the Office notified appellant of its preliminary
determination that he received an overpayment of $11,694.37 because it did not reduce his
disability compensation by the amount of the retirement benefits he received from the Social
Security Administration (SSA) based on his federal service. It further advised him of its
preliminary determination that he was without fault in the creation of the overpayment. The
Office requested that appellant complete the enclosed overpayment recovery questionnaire and
submit supporting financial documents. Additionally, it notified him that, within 30 days of the
date of the letter, he could request a telephone conference, a final decision based on the written
evidence or a prerecoupment hearing.
Appellant requested a telephone conference, which was held on June 13, 2007. He
challenged the existence of the overpayment and argued that he did not receive retirement
benefits. Appellant also maintained that he was unable to repay the overpayment.
By decision dated February 5, 2008, the Office found that appellant received an
overpayment of $11,694.37 and that he was without fault in its creation. It denied waiver as he
had not submitted any financial information. The Office determined that it would recover the
overpayment by withholding $200.00 per month from appellant’s continuing compensation.
On April 10, 2008 appellant, through his attorney, requested a telephone conference. On
January 28, 2009 he requested reconsideration. Appellant’s attorney argued that he did not
receive civil service retirements benefits, but rather benefits from SSA based on his age.
On February 3, 2009 appellant completed an overpayment recovery questionnaire. He
provided his monthly income as $3,650.22, which included his wife’s earnings of $1,666.48,
$908.00 in SSA benefits, $411.74 in military retirement and $664.00 from his stepson’s SSA
benefits. Appellant listed total expenses of $4,116.58 and assets of $133.00. He disputed fact
and amount of overpayment.
In a memorandum of conference, the Office obtained clarification of appellant’s income
and expenses. It noted that his stepson received $664.00 from SSA which would stop after his
graduation in July 2009.

2

By decision dated May 1, 2009, the Office modified its February 5, 2008 decision to
reflect partial waiver of the overpayment. It determined that he received an overpayment of
$11,694.37 for which he was without fault. The Office found that appellant had total expenses
of $3,868.00 and a total monthly income of $4,112.00, including the income from his SSA
benefits, FECA benefits and retirement, as well as his spouse’s earnings and his stepson’s SSA
benefits. It reduced his expenses claimed to $3,868.00 after finding certain expenses either not
adequately documented or not ordinary and necessary. The Office subtracted the total expenses
of $3,868.00 from appellant’s monthly income of $4,112.00 to find a difference of $244.00. It
concluded that the evidence did not support waiver of the overpayment as his monthly income
exceeded his expenses by $244.00. The Office, however, waived half of the overpayment to find
a new overpayment total of $5,747.00. It further reduced recovery of the overpayment to
$100.00 per month from continuing compensation payments.
On June 2, 2009 appellant, through his attorney, requested reconsideration. Counsel
disputed that appellant received any benefits under the Federal Employees’ Retirement System
(FERS) or that SSA paid him any FERS benefits. He enclosed a letter from the Office of
Personnel Management (OPM) indicating that appellant had not received OPM benefits since his
June 2001 retirement.
By decision dated June 12, 2009, the Office denied appellant’s request for
reconsideration on the grounds that the evidence submitted was immaterial or repetitious and
thus insufficient to warrant reopening the case for further merit review. It found that his
argument that he had not received retirement benefits from SSA or FERS was previously
considered. The Office further determined that the fact that appellant was not receiving benefits
from OPM was not relevant to the issue of whether a portion of the SSA benefits he received due
to his age was based in part on his federal service under FERS.
On appeal appellant no longer disputes fact or amount of overpayment. He instead
argues that he is unable to repay the overpayment due to his financial and health situation.
LEGAL PRECEDENT -- ISSUE 1
Section 8129 of the Act1 provides that an overpayment must be recovered unless
“incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of the Act or would be against equity and good conscience.”
(Emphasis added.) Thus, a finding that appellant was without fault does not automatically result
in waiver of the overpayment. The Office must then exercise its discretion to determine whether
recovery of the overpayment would defeat the purpose of the Act or would be against equity and
good conscience.2
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose
of the Act if recovery would cause hardship because the beneficiary needs substantially all of his
income (including compensation benefits) to meet current ordinary and necessary living
1

5 U.S.C. § 8129.

2

20 C.F.R. §§ 10.436, 10.437.

3

expenses and also, if the beneficiary’s assets do not exceed a specified amount as determined by
the Office from data provided by the Bureau of Labor Statistics.3 An individual’s liquid assets
include, but are not limited to cash, the value of stocks, bonds, savings accounts, mutual funds
and certificates of deposits.4 Nonliquid assets include, but are not limited to the fair market
value of an owner’s equity in property such as a camper, boat, second home and furnishings and
supplies.5
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.6 To establish that a valuable right has been
relinquished, it must be shown that the right was in fact valuable, that it cannot be regained and
that the action was based chiefly or solely in reliance on the payments or on the notice of
payment.7
ANALYSIS -- ISSUE 1
The Office determined that appellant had an overpayment of $11,694.37 because he
received compensation for disability with no reduction for the amount of his retirement benefits
from SSA based on his federal service. On appeal he does not challenge fact or amount of
overpayment, but instead argues that he is entitled to waiver of the entire amount of the
overpayment.
The Office found that appellant was not at fault in creating the overpayment of
compensation. The overpayment cannot be waived, however, unless recovery would defeat the
purpose of the Act or would be against equity and good conscience. In order to establish that
repayment of the overpayment would defeat the purpose of the Act, appellant must show that he
requires substantially all of his income to meet current ordinary and necessary living expenses
and that his assets do not exceed the resource base as determined by the Office’s procedures.8
The Office determined that appellant did not require substantially all of his income to
meet ordinary and normal living expenses. In finding that he was not entitled to waiver of all of
the overpayment, the Office reviewed the overpayment questionnaire and the information
3

20 C.F.R. § 10.436. Office procedures provide that assets must not exceed a resource base of $4,800.00 for an
individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a)
(October 2004).
4

Id.

5

Id.

6

20 C.F.R. § 10.436.

7

Id. at § 10.437(b)(1).

8

Id. at § 10.436.

4

provided at the telephone conference. It determined that appellant had a monthly income of
$4,112.00. His monthly income consisted of his SSA benefits, his FECA benefits, his military
retirement, his spouse’s income and $664.00 from his stepson’s SSA benefits. The Office, after
reducing various expenses as either undocumented or not ordinary and necessary, found that he
had total monthly expenses of $3,868.00. As appellant’s income exceeded his expenses by
$244.00, it found that he was not entitled to waiver.
The Board notes that without the stepson’s monthly income of $664.00, appellant’s
income would not exceed his expenses. It is critical, therefore, to determine whether the Office
properly included the stepson’s income for purposes of determining his total income. The
Office’s regulations provide that total income includes “any funds which may be reasonably
considered available for his or her use, regardless of source.”9 It failed to develop the record or
make any factual findings as to whether the stepson’s income “may be reasonably considered
available” to appellant. The Office did not ask either him or his stepson to provide information
regarding the availability of the stepson’s earnings. The Board is thus unable to determine if the
stepson’s earnings or a portion thereof, were reasonably available to appellant.10 Accordingly,
the case must be remanded to the Office for further development on the issue of waiver of the
overpayment.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether the Office
properly denied waiver of $5,847.00 of appellant’s overpayment.11

9

Id. at § 10.322(b).

10

See Adolphus Bennett, 49 ECAB 595 (1998); Thomas Lee Jones, 48 ECAB 666 (1997).

11

In view of the Board’s disposition of waiver, the issues of whether the Office properly determined the rate of
recovery and whether it properly denied appellant’s request for reconsideration are moot.

5

ORDER
IT IS HEREBY ORDERED THAT the June 12 and May 1, 2009 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded for further
proceedings consistent with this opinion of the Board.
Issued: September 10, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

